As filed with the Securities and Exchange Commission on December 15, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Eagle Bulk Shipping Inc. (Exact Name o f Registrant a s Specified i n Its Charter) Republic of the Marshall Islands 98-0453513 (State o r Other Jurisdiction o f Incorporation o r Organization) (IRS Employer Identification No.) First Stamford Place, 5th Floor Stamford, CT (Address of Principal Executive Offices, Including Zip Code) EAGLE BULK SHIPPING INC. 2 (Full Title of the Plan) Frank De Costanzo Chief Financial Officer and Secretary Eagle Bulk Shipping Inc. 300 First Stamford Place, 5 th Floor
